Citation Nr: 1501786	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-07 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating for right ankle degenerative joint disease, currently evaluated as 20 percent disabling.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to June 1998.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Review of the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files shows additional relevant documents located in VBMS.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to ensure that all required development is accomplished.  In a September 2010 statement, the Veteran referenced treatment at the Kansas City VA Medical Center (VAMC).  Although the claims file reflects that the RO found that no current VA treatment records existed, the RO did not properly notify the Veteran of the absence of such records as required by 38 C.F.R. § 3.159(e).  Therefore, the AOJ should attempt to obtain such records, and if they are unavailable, should provide the Veteran with the required notice.  Any other outstanding treatment records should also be obtained.  If any additional treatment records indicate worsening of the Veteran's right ankle disability, a new examination should be provided.  Regarding entitlement to a TDIU, the Veteran should be asked to provide a statement describing his employment and education history.  

The Board also observes that additional evidence pertinent to the Veteran's claim and not submitted by the Veteran himself was received by the AOJ after the June 2012 supplemental statement of the case (SSOC) and prior to the certification of the appeal to the Board.  This included an examination of his ankle.  Although this evidence was addressed in a subsequent rating decision, under these circumstances, the AOJ should have issued an SSOC.  38 C.F.R. § 19.31(b)(1) (2014).  

Regarding the TDIU rating, it is noted that a recent rating action purportedly assigned a temporary total rating for surgery to the right knee.  The ratings currently before the Board reveal service connection is in effect for a left knee disorder.  A rating establishing service connection for a right knee disorder does not appear to be available to the Board.  Thus, in evaluating the TDIU claim, the AOJ should clarify whether service connection is in effect for the right knee, if the surgery at issue was in fact to the left knee, or otherwise clarify this matter.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter asking him to complete the necessary authorization forms (which should be included as enclosures) so that VA may obtain the most recent treatment records from any non-VA providers.  Ask the Veteran to identify any VA treatment at locations other than the Kansas City VAMC.  Additionally, ask the Veteran to provide a description of his employment history and educational background, including the types of work performed and any special training received.  

The AOJ must obtain any identified records and associate them with either the claims, Virtual VA, or VBMS file.  Regardless of the Veteran's response, obtain any records of relevant treatment at the Kansas City VAMC and associate them with the claims, Virtual VA, or VBMS file.  

If the AOJ cannot locate any identified records, including any records of treatment at the Kansas City VAMC, it must specifically document the attempts that were made to locate such records, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.  

If any additional records obtained indicate worsening of the Veteran's right ankle disability, a new VA ankle conditions examination should be provided.  

2.  After completing the above development and any other indicated development, readjudicate the claims that are the subject of this remand, including entitlement to a TDIU.  This adjudication should include clarification as to the left knee/right knee confusion set out above.  If any benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

